DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority from provisional application 62527029 (filed 06/29/2017).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10, 12-17, 24, 26-31, 33, 35-40, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20100177694 A1, hereinafter Yang), in view of Kim et al. (US 20140219202 A1, hereinafter Kim).

Regarding claim 1, Yang teaches a method for wireless communications by a user equipment (UE), comprising (in general, see fig. 5-6 and corresponding paragraphs 14-21, see also fig. 1-4 and their corresponding paragraphs 5-13 for relevant background information): 
receiving signaling indicating a base sequence from a set of base sequences available for use in sending one or more bits of uplink control information (UCI); receiving signaling indicating a set of cyclic shifts from a network entity (see at least para. 16 and fig. 6, e.g. the lookup table 602 and the contents within the lookup table are configured by the base station and provided by the base station to each of the UEs); 
selecting one of the cyclic shifts from the set of cyclic shifts based on a value of the one or more bits of UCI (see at least para. 20-21 along with para. 5 and 43, e.g. two examples given here for selecting cyclic shifts for format 1x and format 2x); and 
transmitting the one or more bits of UCI using the base sequence and the selected cyclic shift (see at least para. 20-21, e.g. transmitting the uplink control information).
Yang differs from the claim, in that, it does not specifically disclose within a transmission time interval (TTI); which is well known in the art and commonly used for efficiently transmitting or receiving an uplink signal.
Kim, for example, from the similar field of endeavor, teaches mechanism such that within a transmission time interval (TTI) (see at least para. 48 along with para. 46, e.g. PUCCH is in a slot of a subframe); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Kim into the method of Yang for efficiently transmitting or receiving an uplink signal.

Regarding claim 3, Yang in view of Kim teaches the signaling indicating the set of cyclic shifts comprises dynamic signaling.  (Kim, see at least para. 85)

Regarding claim 4, Yang in view of Kim teaches the signaling indicating the set of cyclic shifts comprises radio resource control (RRC) signaling.  (Kim, see at least para. 85, e.g. higher layer signaling)

Regarding claim 5, Yang in view of Kim teaches the signaling indicating the base sequence comprises radio resource control (RRC) signaling semi-statically configuring the UE to use one of the set of base sequences.  (Kim, see at least para. 143 along with para. 72)

Regarding claim 6, Yang in view of Kim teaches the RRC signaling indicates a base sequence for each resource block (RB) allocation size (Kim, see at least para. 72); and 
the UE receives dynamic signaling indicating an RB allocation size. (Kim, see at least para. 85)

Regarding claim 7, Yang in view of Kim teaches the RRC signaling indicates a base sequence for each resource block (RB) allocation size (Kim, see at least para. 72); and 
the RRC signaling also indicates an RB allocation size.  (Kim, see at least para. 85, e.g. higher-layer signaling)

Regarding claim 8, Yang in view of Kim teaches the signaling indicating the base sequence comprises: 
radio resource control (RRC) signaling semi-statically configuring a UE RB allocation size (Kim, see at least para. 145); and 
dynamic signaling indicating the base sequence out of the set of base sequences.  (Kim, see at least para. 145)

Regarding claim 10, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 10 performs reverse procedures of those perform in claim 1; more specifically, it would be a network entity performs the reverse receiving from and transmitting to the UE of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claims 12, 13, 14, 15, 16, and 17, in view of claim 10 above, these claims are rejected for the same reasoning as claims 3, 4, 5, 6, 7, and 8, respectively.

Regarding claims 24, 26, 27, 28, 29, 30, and 31, these claims are rejected for the same reasoning as claims 1, 3, 4, 5, 6, 7, and 8, respectively, except each of these claims is in apparatus claim format.
To be more specific, Yang in view of Kim also teaches a same or similar apparatus comprising means for performing various functions (Yang, see at least fig. 17), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 33, 35, 36, 37, 38, 39, and 40, these claims are rejected for the same reasoning as claims 10, 12, 13, 14, 15, 16, and 17, respectively, except each of these claims is in apparatus claim format.
To be more specific, Yang in view of Kim also teaches a same or similar apparatus comprising means for performing various functions (Yang, see at least fig. 17), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 47, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
Yang in view of Kim also teaches computer-readable medium (Yang, see at least fig. 17), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 48, this claim is rejected for the same reasoning as claim 10 except this claim is in computer-readable medium claim format.
To be more specific, Yang in view of Kim also teaches computer-readable medium (Yang, see at least fig. 17), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered.  Regarding independent claims 1, 10, 24, 33, 47, and 48, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 11 would be allowable for the same reason as claim 2.
Claim 23 would be allowable for the same reason as claim 9.
Claim 25 would be allowable for the same reason as claim 2.
Claim 32 would be allowable for the same reason as claim 9.
Claim 34 would be allowable for the same reason as claim 2.
Claim 46 would be allowable for the same reason as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465